United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Forest Park, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-168
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 3, 2014 appellant timely appealed the July 15, 2014 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction
extends only to the July 15, 2014 nonmerit decision.2
ISSUE
The issue is whether OWCP properly determined that appellant’s May 30, 2014 request
for reconsideration was untimely filed and did not present clear evidence of error.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The case record provided to the Board includes evidence received after OWCP issued its July 15, 2014 decision.
The Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its
final decision. 20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 66-year-old distribution operations supervisor, sustained a work-related
injury on January 21, 2012. He fell from the shipping/receiving dock onto concrete
approximately five feet below.3 Appellant landed feet first then fell onto his right side,
sustaining injuries to his chest, left leg, and right foot. OWCP accepted the claim for contusion
of the right ribs, open wound of the left leg, and fracture of the right 5th metatarsal. Appellant
initially received continuation of pay, followed by appropriate wage-loss compensation. He
returned to work on July 9, 2012. Appellant subsequently filed a claim (Form CA-7) for a
schedule award.
On July 19, 2012 OWCP advised appellant that his physician must submit an impairment
rating in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2008). It afforded him at least 30 days to submit the
required medical evidence in support of his claim for a schedule award.
On March 7, 2013 OWCP denied appellant’s claim for a schedule award. It noted that he
had not submitted the required evidence in response to its July 19, 2012 development letter. The
medical evidence of record did not support a permanent impairment of a schedule member or
body function.
Appellant telephoned OWCP on March 12, 2013 to discuss his recently denied claim for
a schedule award. OWCP returned the call on March 28, 2013. The telephone call notes (Form
CA-110) indicate that appellant advised OWCP that he scheduled a medical appointment for
April 26, 2013, and would forward the report as soon as the doctor released it.
On May 30, 2014 OWCP received appellant’s request for reconsideration. Appellant
claimed not to have received a letter of denial the first time. He also indicated that he had
difficulty finding a Chicago-area physician familiar with the A.M.A., Guides (6th ed. 2008).
OWCP reportedly offered its assistance during a May 2013 telephone conversation, but did not
follow through. Appellant further stated that he was involved in a motor vehicle accident in July
2013, and was hospitalized for a month. Afterwards, he underwent therapy for three months.
Appellant reportedly called OWCP again and was advised he had been assigned a new
caseworker. At the time, he left a message informing OWCP that he had found a doctor to fill
out the necessary paperwork. Appellant indicated that he was moving to Nevada for the next
three to four months for therapy and to recuperate. In closing, he stated that his physician sent
the rating evaluation directly to OWCP.
In a report dated May 22, 2014, Dr. Robert J. Strugala, a Board-certified orthopedic
surgeon, found six percent impairment of the right lower extremity under Table 16-2, Foot &
Ankle Regional Grid -- Lower Extremity Impairments, A.M.A., Guides 504 (6th ed. 2008). The
rating was based on the diagnosis of fracture/dislocation “Other metatarsal -- with angulation and
metatarsalgia.”

3

As appellant placed one foot in the back of a van, the vehicle began to pull away from the dock causing him to

fall.

2

OWCP subsequently forwarded Dr. Strugala’s impairment rating to its district medical
adviser (DMA) for review.
By decision dated July 15, 2014, OWCP denied appellant’s request for reconsideration
because the May 30, 2014 request was untimely and appellant failed to demonstrate clear
evidence of error. Additionally, it acknowledged receipt of Dr. Strugala’s May 22, 2014
impairment rating, and advised appellant that further appropriate action would be taken
following the DMA’s review.4
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.7 When a request for reconsideration is untimely, OWCP will undertake a
limited review to determine whether the application presents clear evidence of error on the part
of OWCP in its most recent merit decision.8
ANALYSIS
By decision dated March 7, 2013, OWCP denied appellant’s claim for a schedule award
because he failed to submit medical evidence demonstrating permanent impairment. It had
previously advised appellant of the need to submit an impairment rating under the A.M.A.,
Guides (6th ed. 2008). More than seven months lapsed between OWCP’s July 2012 development
letter and the March 7, 2013 decision denying appellant’s claim. Appellant’s request for
4

In a July 23, 2014 report, the DMA concurred with Dr. Strugala’s six percent right lower extremity impairment
rating. However, this evidence is not properly before the Board because it was received after OWCP issued its
July 15, 2014 decision. See supra note 2.
5

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.607.

7

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
8

20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise, and explicit and it must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision
is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision. Thankamma Mathews, 44
ECAB 765, 770 (1993).

3

reconsideration was received on May 30, 2014, which was approximately 15 months after
OWCP issued its latest merit decision. However, appellant claimed not to have received a letter
of denial the first time. OWCP records (Form CA-110) indicate that appellant was aware of his
denied schedule award when he telephoned on March 12, 2013. Also, there is no evidence that
the March 7, 2013 decision was returned to OWCP as undeliverable. Absent evidence to the
contrary, a notice mailed in the ordinary course of business is presumed to have been received by
the intended recipient.9 This presumption is commonly referred to as the “mailbox rule.”10 It
arises when the record reflects that the notice was properly addressed and duly mailed.11 The
current record is devoid of evidence to rebut the presumption that appellant received OWCP’s
March 7, 2013 decision in due course. As such, appellant’s May 30, 2014 request for
reconsideration was untimely by more than two months.12 Because appellant’s request for
reconsideration was untimely, he must demonstrate clear evidence of error on the part of OWCP
in denying his claim for a schedule award.13
As noted, OWCP denied the claim because appellant had not submitted evidence of
impairment in accordance with the A.M.A., Guides (6th ed. 2008). The May 30, 2014 request for
reconsideration did not dispute this fact, but merely explained appellant’s difficulty finding a
local physician familiar with rating impairment under the A.M.A., Guides (6th ed. 2008).
Appellant claimed that in May 2013 OWCP offered its assistance in locating a physician, but
failed to follow through. This contention is not only unsubstantiated, it also does not establish
error on the part of OWCP in issuing the March 7, 2013 decision. The March 28, 2013
telephone call (Form CA-110) notes appear to reflect the only verbal and/or written
communication between appellant and OWCP prior to receipt of his May 30, 2014 request for
reconsideration. Moreover, whether OWCP reneged on promises allegedly made after the
March 7, 2013 decision does not relieve appellant of his primary responsibility to establish
entitlement to FECA benefits. It previously advised appellant of the evidence necessary to
establish his claim and afforded him ample opportunity to supplement the record prior to issuing
its March 7, 2013 decision.
Whatever the reason, appellant did not submit medical evidence of right lower extremity
impairment until almost two years after he filed his claim for a schedule award (Form CA-7).
Although Dr. Strugala’s May 22, 2014 impairment rating may ultimately support an award of
benefits, this recent medical report does not establish clear evidence of error on the part of

9

Kenneth E. Harris, 54 ECAB 502, 505 (2003).

10

Id.

11

Id.

12

See supra note 7. Timeliness is determined by the document receipt date of the request for reconsideration as
indicated by the “received date” in the Integrated Federal Employees’ Compensation System (iFECS). Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b.
13

20 C.F.R. § 10.607(b).

4

OWCP in denying appellant’s claim based on the record before it on March 7, 2013. The Board
finds that OWCP properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).14
CONCLUSION
Appellant’s May 30, 2014 request for reconsideration was untimely, and he failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Although OWCP’s adjudication of the request for reconsideration was legally correct, issuing the July 15, 2014
decision prior to receiving the DMA’s input appears piecemeal. Moreover, it failed to take “[f]urther action” as
promised once it received the DMA’s report on July 24, 2014. The Board notes that more than three months lapsed
between the time OWCP received the DMA’s report and the filing of the instant appeal.

5

